UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4577


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

NISHON   QUINTE   RAINNER,   a/k/a   Rodney   Oblin   Nicolas,   a/k/a
Buddy,

                  Defendant - Appellant.



                               No. 15-4623


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

NISHON QUINTE RAINNER,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   Catherine C. Blake, Chief District
Judge. (1:15-cr-00055-CCB-1; 1:15-cr-00269-CCB-1)


Submitted:   June 14, 2016                      Decided:    June 16, 2016


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Richard Bardos, SCHULMAN, HERSHFIELD & GILDEN, P. A., Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Judson T. Mihok, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In     these     consolidated         appeals,     Nishon        Quinte     Rainner

appeals his convictions, following a jury trial, for two counts

of possession of a firearm and ammunition by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1) (2012), and the district

court’s    judgment,        based    on    these     convictions,        revoking     his

supervised release in a separate criminal matter and sentencing

him to 18 months’ imprisonment consecutive to the 100-month term

imposed on the substantive charges.                    Rainner argues that the

district court erred by admitting evidence that the firearms and

ammunition    had    been     stolen      and   by   denying     his    motion    for   a

mistrial.     We have reviewed the record and conclude that the

district     court     did     not     commit        reversible        error    in    its

evidentiary rulings; the admission of evidence that the firearms

were stolen was not an abuse of discretion, United States v.

Williams,    445 F.3d 724,    732    (4th     Cir.    2006),     nor    were   the

court’s    evidentiary       rulings       arbitrary        or   irrational,      United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011).                       In addition,

we conclude there was no basis for granting a mistrial.                           United

States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997).                           And the

district court’s curative instruction regarding the Government’s

statement during its closing argument was sufficient to erase

any confusion on the part of the jury.                      Accordingly, we affirm



                                            3
the district court’s judgments. *   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          AFFIRMED




     * Rainner raises no challenges on appeal to the revocation
of his supervised release or to his sentence.



                                4